Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Patent No. 9,422,930) in view of Saito (EP 2821466) as evidenced by NPL titled “Viscosity” (herein Science).

Kawabata teaches:

limitations from claim 1, a sealed refrigerant compressor (FIG. 5) comprising: a compression element (203) accommodated in a sealed container (201) and configured to compress a refrigerant; and an electric element (204) configured to drive the compression element (C. 9 Lines 1-20), wherein: lubricating oil (202) is stored in the sealed container; a resin member (208-209) is included as a member accommodated in the sealed container (C. 8 Lines 24-29, see PET); an amount of oligomer contained in the resin member is 2.5 wt.% or less of an entire weight of the resin member (C. 8 Lines 30-33); kinetic viscosity of the lubricating oil at 40°C falls within a range of 0.1 to 5.1 mm2/s (see C. 4 Lines 37-43 teaching low viscosity oil at VG3, which falls within the claimed range; see Page 2 of “Science” teaching VG3 as being equivalent to roughly 3.2 mm2/s @ 40°C for evidence); 

Kawabata does not teach a particular flash point;

However, Saito teaches that providing a refrigerant compressor with a lubricant (at 0.1 - 5.1 mm2/s @ 40°C, paragraph 13) having a flash point of 110°C or more is known to (paragraphs 9-10, 13-15) create a safe environment in the compressor compatible with low viscosities;

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an oil in the compressor of Kawabata with a flash point above 110°C, as taught by Saito, in order to provide a high level of safety in the compressor.



Kawabata further teaches:

limitations from claim 2, wherein the amount of oligomer falls within a range of 0.01 to 1 wt.% of the entire weight of the resin member (C. 8 Lines 30-33);

limitations from claim 8, a refrigeration device (see C. 1 Lines 9-11) comprising the sealed refrigerant compressor according to claim 1;






Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Patent No. 9,422,930) in view of Saito (EP 2821466) as evidenced by NPL titled “Viscosity” (herein Science) as applied to claim 1 above, and in further view of Hirano et al (US Patent No. 5,704,216).

Kawabata teaches an oligomer based resin (“PET”, C. 7 Lines 36-38 and C. 8 Lines 24-33) but does not teach that the oligomer contains dimer, trimer, or tetramer;

Hirano teaches a refrigerant compressor (39) including a motor (31) driving a compression mechanism (36), an oil (34) within a compressor housing (38), and a motor insulation resin (PET) of low oligomer includes a trimer component (C. 8 Lines 3-10);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to substitute one known motor insulation resin for another in the compressor of Kawabata, such as a PET including a trimer taught by Hirano, as a matter of design choice in order to reach an expected result (in this case the insulation of a motor component).





 Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Patent No. 9,422,930) in view of Saito (EP 2821466) as evidenced by NPL titled “Viscosity” (herein Science) as applied to claim 1 above, and in further view of Park et al (US Patent No. 9,499,760).

Kawabata does not teach a stabilizing agent;

Park teaches:

a refrigerant compressor (300) including a compression mechanism (330) driven by a motor (320), and including a lubricating oil (313); and

limitations from claim 4, wherein at least a stabilizing agent (“carbon nanoparticles”) is added as an additive to the lubricating oil, and a content of the stabilizing agent added falls within a range of 0.1 to 10 wt.% of an entire amount of the lubricating oil (C. 18 Lines 35-41, particularly Lines 39-41); and 

limitations from claim 5, wherein the stabilizing agent is at least one of an acid capturing agent and fullerene (fullerene; C. 18 Lines 44-46); and

limitations from claim 6, wherein when the stabilizing agent is the fullerene, the content of the fullerene falls within a range of 0.1 to 5 wt.% of the entire amount of the lubricating oil (C. 18 Lines 35-41, particularly Lines 39-41);


It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a stabilization agent in the lubricant oil of Kawabata, such as Fullerene at the weights taught by Park, in order to provide increase lubrication with reduced reactivity and toxicity (C. 18 Lines 55-67 of Park for example).





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US Patent No. 9,422,930) in view of Saito (EP 2821466) as evidenced by NPL titled “Viscosity” (herein Science) as applied to claim 1 above, as evidenced by NPL titled “Polyethylene terephthalate (herein “Wiki”).

Kawabata teaches a resin (PET - polyethylene terephthalate) but does not explicitly teach the density of the resin;

However, Wiki teaches that polyethylene terephthalate, the resin used by Kawabata, has a density within the claimed range (see Page 1 of Wiki, teaching densities of 1.38, 1.370, and 1.455);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed that the PET resin used by Kawabata would include a density within the claimed range, as this is a naturally occurring characteristic of the material (see Wiki).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 6261474 teaches oligomers in motor insulation at under 5%;

US 2018/0233759 and US 2010/0008810 teach flash pints of refrigerant compressor oils within the claimed ranges;

US 2004/0056539, US 10072647, and US 6342740 teach low density compressor/motor materials, for decreasing weight for example;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746